Matter of Sean B. (Susan B.) (2018 NY Slip Op 04218)





Matter of Sean B. (Susan B.)


2018 NY Slip Op 04218


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


715 CAF 16-01277

[*1]IN THE MATTER OF SEAN B. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; SUSAN B., RESPONDENT-APPELLANT. 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT. 
REBECCA J. TALMUD, WILLIAMSVILLE, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered July 8, 2016 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent has neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Family Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court